Case 19-31534-CMG         Doc 12    Filed 12/20/19 Entered 12/20/19 15:16:58            Desc Main
                                   Document      Page 1 of 2




_________________________________
ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys At Law
RS1765
20000 Horizon Way, Suite 900
Mt. Laurel, New Jersey 08054-4318                     UNITED STATES BANKRUPTCY COURT
(856) 813-1700                                        FOR THE DISTRICT OF NEW JERSEY
Attorneys for the Mortgagee
File No. 104087B
                                                      :       CHAPTER 13
In re:
                                                      :       CASE NO. 19-31534-CMG
        Ivan H. Rogers
d/b/a I V N ME, LLC                                   :       HEARING DATE: January 15, 2020
        Maria Rogers
                                                      :       OBJECTION TO
                 DEBTORS                                      CONFIRMATION




         Mortgagee, MTGLQ Investors, LP, by and through counsel, Pluese, Becker & Saltzman, LLC hereby

tenders Objection to Confirmation of the proposed Plan herein upon one or more of the following grounds

as applicable:



1. Failure to provide for full satisfaction of all amounts claimed in Mortgagee's soon to be filed Proof of

Claim. The Plan proposes to pay arrearages in the amount of $174,000. The estimated amount of the

arrearages, in the Mortgagee's soon to be filed Proof of claim, is $194,641.90.



2. Failure to propose a feasible Plan; and/or



3. Failure to otherwise conform to applicable provisions of the United States Bankruptcy Code or Rules.
Case 19-31534-CMG         Doc 12    Filed 12/20/19 Entered 12/20/19 15:16:58            Desc Main
                                   Document      Page 2 of 2



In the event that the foregoing deficiencies are cured, waived or rendered moot prior to the date of the

Confirmation hearing herein and no further grounds for Objection appear, then counsel for the Mortgagee

will not appear at the Confirmation hearing and the foregoing Objections may be deemed withdrawn, except

any Objection predicated upon feasibility, the difference between Debtor’s estimate of pre-Petition arrears

and the Mortgagee’s Proof of Claim, the failure to provide for maintenance of tax and/or insurance premium

payments and/or any provisions of the proposed Plan purporting to avoid or impair the Mortgagee's lien in

which case the Mortgagee expressly reserves its rights and respectfully request that this Honorable Court

establish a briefing schedule, valuation hearing or other procedure to resolve the Mortgagee's objection(s)

to the proposed Plan.



Respectfully submitted,

Pluese, Becker & Saltzman, LLC

By: /s/ Rob Saltzman
 Rob Saltzman, Esquire
 Attorneys for Mortgagee,
 MTGLQ Investors, LP
